                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              December 20, 2018
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   CRIMINAL NO. 2:18-CR-1225-1
                                            §
MARIE LARRAINE RIVERA; aka                  §
MARIE SANCHEZ; aka MARIE                    §
SANCHEZ-RIVERA                              §

              ORDER GRANTING MOTION FOR CONTINUANCE

      Pending is Defendant MARIE LARRAINE RIVERA’s motion for continuance.

(D.E. 54). United States District Judge Nelva Gonzales Ramos referred the motion to the

undersigned magistrate judge for disposition. The Government is unopposed to the

motion. The defendant moves for a continuance because the defendant was recently

arrested and first appeared in court in this Division with counsel on December 19, 2018.

The final pretrial conference in this case was previously set for December 20, 2018.

Defense counsel has had no time to investigate, conduct discovery, consult with the

defendant or otherwise prepare.

      The Court has considered the Unopposed Motion for Continuance of the Pretrial

Conference and Trial of the defendant and finds that this motion should be GRANTED.

      Accordingly, the Court GRANTS the motion for continuance and further finds

pursuant to 18 U.S.C. § 3161(h)(7)(A) the ends of justice served by the granting of the

continuance outweigh the best interests of the public and the defendant in a speedy trial.



1/2
Taking into account the exercise of due diligence, failure to grant the continuance would

deny counsel for the defendant reasonable time necessary for effective preparation.

       It is further ORDERED that this case is set for a Final Pretrial Conference before

U.S. Magistrate Judge Jason Libby on January 29, 2019 at 2:30 p.m. and Jury Selection

and Trial are set before U.S. District Judge Nelva Gonzales Ramos on February 11,

2019 at 9:00 a.m.

       Counsel are reminded to adhere to the Court’s scheduling orders. Discovery

motions shall be filed within 10 days. Except for discovery motions and motions in

limine, all other motions shall be filed within 20 days. The parties are ordered to file

motions in limine, exhibit and witness lists, and proposed jury instructions no later than 3

days before the final pretrial conference. Any plea bargain or plea agreement entered

by the parties must be made known in writing on or before 3 days before the final

pretrial conference. No plea bargain or plea agreement entered after this date will be

honored by the Court without good cause shown for the delay. Any motion to continue

the Final Pretrial Conference and Jury Selection and Trial must be filed no later than 7

days before the final pretrial conference. Failure to abide by this deadline may result in

the motion being denied.

       ORDERED this 19th day of December 2018.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/2
